Ladner, J.,
By the adjudication, the admittedly void accumulations of income, accruing from the trust created by the residuary paragraph of the will, were awarded to the cestui que trust, James William White, rather than to the next of kin. The exceptants charge this to be error. Despite the careful brief and earnest argument of the able counsel for the exceptants we are not convinced that this was error for reasons and under the authorities which the learned auditing judge has set forth in his comprehensive adjudication to which little can be added with profit.
It requires no strained construction to find from the language used that the testator meant to withhold the enjoyment only of the accumulated income until the cestui que trust arrived at the age of 23. The phrase, “and thereafter to pay over to the said James William White the income from the trust fund and its accumulations”, is not a direction to capitalize or consolidate the accumulations with the trust fund. If there were a doubt, the applicable presumptions, viz., to regard the bequest as vested rather than contingent (Carstensen’s Estate, 196 Pa. 325); to construe the will so as to avoid a partial intestacy if reasonably possible (Ingham’s Estate, 315 Pa. 293 (1934)); and to refrain from denying the principal object of the testatrix’s bounty the accumulated income unless required by clear language (see Penrose’s Appeal, 102 Pa. 448), would resolve all such doubt in the cestui que trust’s favor.
The exceptions are dismissed and the adjudication is confirmed absolutely.